Citation Nr: 0113112	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  96-44 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hiatal hernia with gastroesophageal reflux, on appeal from 
the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served over 20 years of active military service.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
of the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for broken hand, fourth metacarpal; granted service 
connection for tinnitus and assigned a 10 percent disability 
rating; granted service connection for bilateral hearing loss 
and assigned a noncompensable disability rating; and granted 
service connection for hiatal hernia with gastroesophageal 
reflux and assigned a 10 percent disability rating.  He 
appealed the aforementioned findings and the Board denied 
service connection for broken hand, fourth metacarpal, and 
the increased ratings for tinnitus and bilateral hearing 
loss.  An increased rating for hiatal hernia with 
gastroesophageal reflux was remanded for further development.  

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) made a decision in 
Fenderson v. West, 12 Vet. App. 119 (Jan. 20, 1999).  The 
Court determined that there is a distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition.  In this 
case, the veteran appealed the initial rating assigned 
following a grant of service connection and therefore, the 
claim has been recharacterized from an increased rating claim 
to an evaluation in excess of 10 percent, on appeal from the 
initial grant of service connection.  

This case is now ready for appellate review.  


FINDING OF FACT

Since March 1995, hiatal hernia with gastroesophageal reflux 
has not been productive of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hiatal hernia with gastroesophageal reflux have not been met 
at any time since March 1995.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115 Diagnostic 
Codes 7346 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This claim arises from the veteran's 10 percent evaluation 
for hiatal hernia with gastroesophageal reflux.  The veteran 
underwent a VA general medical examination for his hiatal 
hernia with gastroesophageal reflux.   He also has been 
treated by VA on an outpatient treatment basis from 
August 1996 to February 1998, and those treatment records are 
associated with the claims folder.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (d)).  

VA has no outstanding duties of notice or assistance in 
obtaining evidence to preclude reaching a decision in this 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

By rating decision of August 1995, service connection was 
granted for hiatal hernia with gastroesophageal reflux.  A 
10 percent evaluation was awarded, effective March 1995.  

The veteran underwent a VA examination in June 1995.  He 
complained of severe heartburn for which he stated that he 
took antacids and H2 blockers daily.  This went on for a good 
number of years with occasional regurgitation but with no 
vomiting.  He had no dysphagia and no bleeding.  He was never 
diagnosed with an ulcer, but a diagnosis of hiatal hernia and 
reflux was made.  His appetite was good and his weight was 
stable, neither gaining or losing weight.  His bowel 
movements were regular and daily.  His daily medication was 
noted to be antacids (Rolaids, Mylanta, Tums, etc.) and 
Tagamet, 800 mg.  His weight was 155 pounds which was 
unchanged from a year prior to examination.  His digestive 
system was described as good.  He had a hernia by history.  
The pertinent diagnoses were reflux esophagitis and hiatal 
hernia.  The examiner stated that taking into account the 
last test for the veteran's esophagitis was done five or more 
years ago, he requested an upper gastrointestinal series.  
There is no record of this test associated with the claims 
folder.  

VA outpatient treatment records dated from August 1996 to 
February 1998 were obtained and associated with the claims 
folder.  In August 1996, the veteran was seen to obtain 
medication for his hiatal hernia.  He complained of heartburn 
and reflux symptoms that occurred twice weekly, especially 
with dietary indiscretion.  Reflux symptoms were relieved 
with medication.  An upper gastrointestinal series (UGI) was 
said to have been done in June 1995 and showed a hiatal 
hernia and gastroesophageal reflux disease (GERD).  He 
related that he smoked one pack of cigarettes a day for 
twenty-five years and stopped drinking two years before the 
examination.  Physical examination revealed the abdomen to be 
soft with positive bowel sounds.  There was no tenderness or 
organomegaly.  The pertinent assessment was GERD.  He was 
prescribed Pepcid.  

In October 1996, the veteran was seen complaining of 
"heartburn."  He related a history of hiatal hernia.  It 
was noted that his complaints were persistent.  His abdomen 
was soft with no masses.  His bowel sounds were good.  He was 
prescribed Propulsid and Pepcid.  He was also instructed to 
return to the clinic in three weeks for a check-up.  

In February 1998, the veteran was seen on an outpatient 
treatment basis for a general check-up.  It was noted that he 
had GERD and was stable on his medication.  

In June 1998, the veteran submitted a statement to the RO 
indicating that he was treated in the VA outpatient treatment 
clinic, Gadsden.  An AMIE request showed there were no 
records as of August 1998.  Records from VA Birmingham and 
Gadsden from August 1996 to August 1998 were already 
associated with the claims folder and reviewed.  

The veteran was scheduled for VA examinations in 
December 1998 and January 1999.  He failed to report to both 
examinations.  A September 2000 supplemental statement of the 
case (SSOC) was issued and the veteran was notified in the 
SSOC that his rating was confirmed and continued based upon 
his failure to report for the December 1998 examination and 
January 1999 examination.  He was given the opportunity to 
make any comment he wanted concerning additional information 
in the enclosed SSOC.  He was given 60 days to respond and no 
response was forthcoming from the veteran.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The decision of the Court in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  

The veteran's hiatal hernia with gastroesophageal reflux is 
presently evaluated as 10 percent disabling, under Diagnostic 
Code 7346.  Diagnostic Code 7346 indicates that hiatal hernia 
warrants a 10 percent evaluation when two or more of the 
symptoms of less severity for the 30 percent evaluation are 
shown.  The symptoms that warrant a 30 percent evaluation are 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

Section 3.655 of VA regulations provides that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim without good cause, the 
claim shall be rated based on the evidence of record.  When 
the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
death of an immediate family member.  38 C.F.R. § 3.655(a), 
(b) (2000).  

In this case, because this issue is not a claim for increase, 
but considered an original claim, the claim is to be rated on 
the evidence of record.  In Fenderson v. West, the Court 
speaks of VA's confusion with the appellant's dissatisfaction 
with the initial ratings assigned to conditions following the 
grant of service connection and with claims for increased 
ratings.  A claim for an increased rating is a new claim.  As 
a matter of law, issues of initial ratings following the 
grant of service connection are original claims that were 
placed in appellate status by Notices of Disagreement (NODs) 
expressing disagreement with initial rating awards and were 
never ultimately resolved until the Board decision on appeal.  
Therefore, in this case, the issue of an evaluation in excess 
of 10 percent for hiatal hernia is an original claim, not an 
increased rating, and thus, the claim shall be rated on the 
evidence of record.  

A review of the entire record shows that the veteran's hiatal 
hernia is no more than 10 percent disabling.  The record 
shows that he complained of severe heartburn for which he 
daily takes antiacids and H2 blockers.  His digestive system 
has been described as normal and his weight has been stable.  
Heartburn and reflux were noted on an outpatient treatment 
basis as occurring twice weekly.  

Throughout the limited medical evidence, it appears that the 
veteran's condition is relatively stable, as he regularly 
takes his medication.  However, his condition is subject to 
some degree of exacerbation when he has dietary indiscretion.  
Moreover, none of the medical evidence of record shows that 
the veteran's hiatal hernia with gastroesophageal reflux is 
productive of considerable impairment of health, necessary to 
warrant a 30 percent evaluation under Diagnostic Code 7346. 

For the reasons noted above, the Board concludes that the 
impairment resulting from the service-connected hiatal hernia 
is adequately compensated by the schedular rating now 
assigned.  Accordingly, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating.  38 C.F.R. 
§ 4.7 (2000).  


ORDER

An evaluation in excess of 10 percent for hiatal hernia with 
gastroesophageal reflux is denied.  





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

